Citation Nr: 1730645	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-39 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for vertigo/Meniere's disease, to include as secondary to service-connected bilateral hearing loss and/or tinnitus.

2. Entitlement to service connection for a heart condition, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to an initial, compensable rating for bilateral hearing loss and in excess of 10 percent on or after February 26, 2013. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1968 to August 1972.  He served in Vietnam, and his awards and decorations include the National Defense Service Medal, Vietnam Campaign Medal, and the Vietnam Service Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In August 2016, the Board remanded the case for additional development, which has been completed.  These matters have since been returned to the Board for appellate review.

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issue of the Veteran's entitlement to TDIU is being remanded to the Agency of Original Jurisdiction (AOJ) and is addressed in the REMAND portion of the decision below.  
FINDINGS OF FACT

1. The Veteran's vertigo/Meniere's disease did not manifest in service and is not attributable to service.

2. The Veteran's vertigo/Meniere's disease is not caused or aggravated by the Veteran's service-connected bilateral hearing loss or tinnitus.

3. The Veteran's heart condition was not shown in service or within the post-service year, and has not been shown to be etiologically related to the Veteran's active service, to include his presumed in-service exposure to herbicides.

4. The Veteran's heart condition is not caused or aggravated by the Veteran's service-connected PTSD.

5. For the initial appeal period, the Veteran's bilateral hearing loss disability has been manifested by no more than level II hearing in both the right and left ears. 

6. On or after February 26, 2013, the Veteran's bilateral hearing loss has been manifested by no more than level IV hearing in the right ear and level III hearing in the left ear.


CONCLUSIONS OF LAW

1. The criteria for the establishment of entitlement to service connection for vertigo/Meniere's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).

2. The criteria for the establishment of entitlement to service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).

3. The criteria for an initial, compensable evaluation for bilateral hearing loss, and a rating in excess of 10 percent, have not been met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.103, 3.159, 3.321, 3.326, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the claim in May 2008, the RO mailed the Veteran a VCAA letter fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service medical records, and providing an examination when necessary.  38 C.F.R. § 3.326(a).  In this case, the service treatment records have been of record since at least the May 2008 rating decision.  The RO also obtained VA outpatient treatment records.  In support of his claim, the Veteran has submitted personal lay statements and private medical records.  Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claim being decided herein that have not already been requested or obtained.

VA afforded the Veteran VA examinations in March 2008, March 2011, February 2013, and November 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and contentions, and the examiners described the Veteran's disabilities in sufficient detail to allow the Board to make a fully informed determination.  The examiners also provided the necessary opinions supported by rationale.  Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").   

The Board also finds that the RO has substantially complied with the Board's August 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As previously noted, the Veteran was also afforded an opportunity to present testimony at a videoconference hearing before the Board in June 2016.  A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the VLJ set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. 488.

Additionally, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined in November 2016.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  

Thus, the Board finds that there is adequate medical evidence of record to make a determination in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

II.  Law and Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection there must be evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Vertigo/Meniere's disease

The Veteran contends that a blast injury and in-service acoustic trauma caused his vertigo/Meniere's disease.  His ears reportedly bled from artillery use and improper ear protection during his service in Vietnam.  He recalled that he began having vertigo-related symptoms such as dizziness and lightheadedness in May 2007.  He stated that his vertigo/Meniere's disease has progressively worsened and that he lacks balance and has fallen down steps.  See February 2004 and October 2009 Correspondences; June 2016 Transcript of Hearing.  

The Veteran's service treatment records are silent for any in-service complaints, symptoms related to, treatment for, or diagnosis of vertigo or Meniere's disease.  Specifically, the Veteran's April 1968 enlistment and August 1972 separation examinations indicated that the Veteran was in normal condition and did not mention dizziness or fainting spells.

VA treatment records, as early as April 2004, reveal self-reported symptoms such as dizziness with standing and episodes of spinning.  The Veteran was diagnosed with vertigo with slight orthostasis in July 2007 and any symptoms induced by the Veteran's head extension were found to be consistent with vertebrobasilar insufficiency.  See April 2004 Physician Note; July 2007 Physician Urgent Care Note.

In April 2008, the Veteran's supervising VA otolaryngologist (Dr. R. D.) conferred and agreed with the Veteran's treating physician that the Veteran had intermittent instability that was likely multifactorial and related to medical comorbidities, as well as the Veteran's history of blast injury. 

Later, in August 2008, Dr. R. D. stated that, despite extensive testing, the etiology of the Veteran's episodic dizziness was unclear.  She opined that the Veteran's episodic dizziness was unlikely to be Meniere's disease given lack of hearing loss at times of dizziness.  See also February 2009 Otolaryngology Outpatient Note.

The Veteran's private otolaryngologist (Dr. M. P.) similarly found the Veteran's otoneurologic exam to be unremarkable in April 2009.  However, in October 2009, Dr. M. P. diagnosed the Veteran with endolymphatic hydrops or Meniere's syndrome.  See also February 2010 VA Otolaryngology Note.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in November 2016.  The VA examiner determined that the Veteran had vertigo, staggering, and hearing impairment and/or tinnitus that was attributable to the Veteran's diagnosed Meniere's syndrome (endolymphatic hydrops).  The examiner opined that the Veteran's bilateral Meniere's disease was less likely than not (less than 50 percent) incurred in, caused by, or etiologically related to the Veteran's military service, to include noise exposure since there was no chronicity of complaints, symptoms, or care of any vertigo or Meniere's disease during or since service until 2004.  The examiner concluded that there was no medical nexus for the Veteran's service-connected hearing loss or tinnitus to cause Meniere's disease.  The examiner added that sensorineural hearing loss and tinnitus were actually symptoms of Meniere's disease, which made it less likely than not that hearing loss or tinnitus caused the Veteran's diagnosed Meniere's disease.  Additionally, the examiner determined that there was no medical nexus for acoustic trauma, such as in-service artillery use, to cause Meniere's disease.

The Board finds that the evidence of record, lay and medical, weighs against a finding that the Veteran's Meniere's disease is related to his active service, acoustic trauma, or to the Veteran's service-connected bilateral hearing loss or tinnitus.  Although a VA physician's opinion related the Veteran's intermittent instability to the Veteran's history of blast injury, the VA physician did not attribute the Veteran's instability to a specific diagnosis such as vertigo or Meniere's disease.  Moreover, the VA physician later stated that the Veteran's episodic dizziness was unlikely to be Meniere's disease.  Instead, the only fully reasoned opinion on the matter weighs against the Veteran's claim and there is no contrary medical opinion of record.  The Board finds that the November 2016 VA examination and opinion is of significant probative weight here, as the examiner reviewed the evidence of record, including the Veteran's lay statements, and relied on his own training, knowledge, and expertise as a medical professional in rendering his opinion.  

To the extent that the Veteran and his representative assert that the Veteran's vertigo and/or Meniere's disease is related to service or secondary to service-connected bilateral hearing loss or tinnitus, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, neither the Veteran nor his representative is competent to provide an opinion as to whether the Veteran currently meets the diagnostic criteria for vertigo/Meniere's disease or whether such disability is related to his service, as this particular inquiry is within the province of trained medical professionals; it goes beyond a simple and immediately observable cause-and-effect relationship.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case fall outside the realm of common knowledge of a layperson.  See Jandreau  v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, the Board finds that the Veteran's lack of a report of symptoms of dizziness or fainting spells prior to April 2004, in conjunction with the November 2016 examination and opinion, weighs against a finding of continuity of symptomatology since service.  But see, Walker, 708 F.3d at 1336 (holding that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b)).  

For all the foregoing reasons, the Board finds that service connection for vertigo/Meniere's Disease is not warranted.  

Heart condition

The Veteran contends that his Vietnam service and exposure to herbicides contributed to his heart condition.  See March 2011 Correspondence; December 2015 Statement of Accredited Representative in Appealed Case; February 2017 Appellate Brief.  The Veteran has also contended that his heart condition is secondary to his service-connected PTSD.  See February 2004 Correspondence; June 2016 Transcript of Hearing

The Veteran's service treatment records are silent for any in-service complaints, symptoms related to, treatment for, or diagnosis of a heart condition.

The Veteran asserts he was diagnosed with a heart condition in 1991.  See March 2011 Correspondence; June 2016 Transcript of Hearing. 

In April 2003, the Veteran's private cardiologist diagnosed a complete left bundle branch block and mild left ventricular dysfunction.  In fact, the Veteran's left bundle branch block had been assessed several years prior to February 2001.  See February 2001 New Patient Physician Note; April 2003 Dr. J.M.'s Letter.  Also of record is an impression of a history of non-ischemic congestive heart failure.  See May 2007 Primary Care Physician Note.  

After several cardiology consults, a VA cardiologist diagnosed the Veteran with non-ischemic cardiomyopathy with left ventricular systolic dysfunction in August 2007.  See also January 2008 Cardiology Note.  However, the Veteran exhibited no signs or symptoms of heart failure.  See October 2008 Emergency Department Physician Note.  In March 2011, a VA physician determined that the Veteran had chronic congestive heart failure.  See March 2011 VA Form 21-0960A-1, Ischemic Heart Disease Disability Benefits Questionnaire.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination for his heart condition in November 2016.  The examiner stated that the Veteran had no pathology or diagnosis of any ischemic heart disease, and the Veteran's non-ischemic cardiomyopathy was not consistent with a diagnosis of ischemic heart disease.  He determined that the Veteran's prior congestive heart failure due to his non-ischemic cardiomyopathy had resolved, and that the Veteran now had normal left ventricular function per a September 2014 echocardiogram.  Additionally, he found that the Veteran's April 2003 cardiac catheterization was negative for evidence of coronary artery disease. The Veteran's repeat stress testing also had been negative for evidence of ischemia.

The examiner opined that the Veteran's non-ischemic cardiomyopathy was less likely than not (less than 50 percent) incurred in, caused by, or etiologically related to the Veteran's service to include known herbicide exposure.  He added that there was no evidence of any heart condition during service, and the weight of the medical literature, to include the Veteran's referenced twin heart study, did not support a nexus that exposure to Agent Orange or herbicides cause non-ischemic cardiomyopathy.  Also, in the examiner's medical opinion, the Veteran's left bundle branch block was less likely than not (less than 50 percent) incurred in, caused by, or etiologically related to the Veteran's military service to include known herbicide exposure since there was no evidence of any cardiac arrhythmia or left bundle branch block during service, and there was no medical nexus for exposure to
herbicides to cause an arrhythmia such as a left bundle branch block.  

With respect to the Veteran's service-connected PTSD, the examiner concluded that the Veteran's non-ischemic cardiomyopathy was less likely than not (less than 50 percent) caused by or permanently aggravated by the Veteran's service-connected
PTSD since there was no evidence of any permanent aggravation of the non-ischemic cardiomyopathy by PTSD, and the weight of the medical literature, to include the Veteran's referenced twin heart study, did not indicate a medical nexus for PTSD to cause non-ischemic cardiomyopathy.  Instead, the Veteran's referenced twin heart study illustrated an occurrence of coronary heart disease associated with PTSD at a higher rate in twins.  The Veteran's non-ischemic cardiomyopathy did not qualify as coronary heart disease as the Veteran had a normal cardiac catheterization in April 2003 with no evidence of cardiac ischemia since that time.  Additionally, the examiner opined that the Veteran's left bundle branch block was less likely than not (less than 50 percent) caused by or permanently aggravated by the Veteran's service-connected PTSD since there was no evidence of any permanent aggravation of the left bundle branch block by PTSD, and the weight of the medical literature, to include the referenced twin heart study did not indicate a medical nexus for PTSD to cause a left bundle branch block.

As an initial matter, given the Veteran's service in the Republic of Vietnam, he is presumed to have been exposed to herbicide agents during service.  Nevertheless, as the Veteran's heart condition does not fall within the cardiac disabilities that VA recognizes as presumptive disabilities related to exposure to herbicide agents, service connection on a presumptive basis is not warranted.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e). 

Moreover, the Board finds that the November 2016 VA examiner opinion weighs against the Veteran's claim for entitlement to service connection for a heart condition, to include as due to herbicide exposure and as secondary to service-connected PTSD.  The VA examiner reviewed the evidence of record, including the Veteran's lay statements and referenced twin heart study, and relied on his own training, knowledge, and expertise as a medical professional in rendering his opinion.  Additionally, the VA examiner provided sufficient supporting rational for his respective opinion.  Therefore, the Board finds the opinion to be highly probative.

The Board acknowledges the lay statements and assertions of record, including the sincere belief that the Veteran's heart condition was related to herbicide exposure and his service-connected PTSD.   However, given the complexity of the medical issue here, the Board finds, as a matter of fact, that these statements are not competent evidence of causation.  See Jandreau, 492 F.3d at 1376-77.  

Accordingly, service connection for a heart condition is not warranted.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is also appealing the initial assignment of a disability rating, and, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes eleven (11) auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  

For VA purposes, VA audiological evaluations must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85 (b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85 (d).

Regulations also provide that in cases of exceptional patterns of hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher Roman numeral.  That designated Roman numeral shall be evaluated at the next highest Roman numeral.  Each ear shall be evaluated separately.  38 C.F.R. § 4.86 (a).

In Martinak v. Nicholson, 21 Vet. App. at 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.  

The Veteran seeks an increased initial evaluation for his service-connected bilateral hearing loss.  The Veteran underwent VA audiological examinations in March 2008 and February 2013.  At his March 2008 VA audiological examination, the Veteran reported difficulty hearing with hearing loss worse in his left ear.  Audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
50
60
LEFT
15
20
30
45
60

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The examiner diagnosed normal to moderately severe bilateral sensorineural hearing loss.

Given the average pure tone thresholds, 41 in the right ear and 39 in the left ear, the mechanical application of the above results compels a numeric designation of II in the right ear and II in the left ear under Table VI.  When those values are applied to Table VII, it is apparent that the initial, noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss for the initial appeal period under the provisions of 38 C.F.R. § 4.85. 

The March 2008 audiological testing results also do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the evaluation at each of the four specified frequencies is not 55 decibels or more; and while the puretone thresholds are less than 30 decibels at 1000 Hertz in both ears, they are not 70 decibels or more at 2000 Hertz in either ear.  The Board finds that an initial, compensable evaluation for bilateral hearing loss is not warranted.  Even if 38 C.F.R. § 4.86 did apply in this instance, the application of the Veteran's ear puretone threshold averages to Table VIA would not result in a compensable evaluation as Table VIA similarly requires the numeric designation of I in the right and left ears for puretone threshold averages between 0 and 41 decibels.  Under Table VII the designation of I in the right ear and I in the left ear based on Table VIA still requires the assignment of a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In February 2013, audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
50
75
LEFT
15
20
35
50
55

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 80 percent in the right ear and of 72 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and determined that there was no functional impact of his hearing loss.

Given the average pure tone thresholds, 50 in the right ear and 40 in the left ear, the mechanical application of the above results compels a numeric designation of IV in the right ear and IV in the left ear under Table VI.  Under Table VII, the designation of IV in the both the right and left ears requires the assignment of a 10 percent evaluation under Diagnostic Code 6100. 

The February 2013 audiological testing results also do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the evaluation at each of the four specified frequencies is not 55 decibels or more; and while the puretone thresholds are less than 30 decibels at 1000 Hertz in both ears, they are not 70 decibels or more at 2000 Hertz in either ear.  

The Veteran testified at his June 2016 hearing that his hearing loss had increased in severity since his February 2013 VA audiological examination.  Following the Board's August 2016 remand, the Veteran was afforded a new VA audiological examination in November 2016, indicating pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
55
60
75
LEFT
20
30
60
55
65

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 80 percent in the right ear and of 68 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  With regard to the Veteran's functional hearing loss, the examiner opined that the Veteran had no functional limitations when considering his service-connected and claimed conditions of hearing loss and tinnitus as supported by the degree of hearing loss and good to fair speech recognitions scores.    

Taking the Veteran's average pure tone thresholds, 56 in the right ear and 53 in the left ear, and the speech recognition scores, yields a value of IV and V in the right and left ears, respectively, according to Table VI.  When those values are applied to Table VII, it is apparent that the 10 percent evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss, on or after February 26, 2013, under the provisions of 38 C.F.R. § 4.85. 

Moreover, none of the audiological findings qualify as an exceptional pattern of hearing under 38 C.F.R. § 4.86, as the Veteran at no point had puretone thresholds of 55 decibels or more at each of the four specified frequencies or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  The Board finds that a rating in excess of 10 percent on or after February 26, 2013 for bilateral hearing loss is not warranted.  Even if 38 C.F.R. § 4.86 did apply in this instance, the application of the Veteran's ear puretone threshold averages to Table VIA would not result in a compensable evaluation as Table VIA similarly requires the numeric designation of IV in the right ear for puretone threshold averages between 56 and 62 decibels and the numeric designation of III in the left ear for puretone threshold averages between 49 and 55 decibels.  Under Table VII, the designation of IV in the right ear and III in the left ear based on Table VIA still requires the assignment of a 10 percent rating, on or after February 26, 2013.  38 C.F.R. § 4.85, Diagnostic Code 6100.
Although the Veteran has submitted private audiological records, the records do not contain audiological findings that warrant an increased rating under 38 C.F.R. § 4.85 or § 4.86.  Additionally, the Veteran has sought VA treatment for hearing loss; however, the audiology consultations do not include audiological testing results.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss; however, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a disability rating in excess of the ratings that he has been assigned.  See Lendenmann, 3 Vet. App., 345.  To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating.  See Jandreau, 492 F.3d at 1376-77.  Further, the examination reports documented above also noted and considered the Veteran's report of the impact his hearing loss had on his ordinary conditions of life including his ability to work.  See Martinak, 21 Vet. App. 447.  Accordingly, the Board finds that the preponderance of the evidence is against an increased schedular rating.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board acknowledges the Veteran's subjective symptomatology and statements pertaining to functional effects of hearing impairment, including the adjustments made to his hearing aids and his difficulties with speech recognition.  See June 2016 Transcript of Hearing.  However, as explained recently by the Court in Doucette v. Shulkin, 28 Vet.App. 366, 369(2017), "[i]n light of the plain language of §§ 4.85 and 4.86, as well as the regulatory history of those sections,  . . . the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure." 
  
Conclusion

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a)("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Veteran's claims as to service connection for vertigo/Meniere's Disease, a heart condition, and compensable rating for service-connected bilateral hearing loss and in excess of 10 percent on or after February 26, 2013 are denied.  


ORDER

Service connection for vertigo/Meniere's Disease is denied.

Service connection for a heart condition is denied.

Entitlement to an initial, compensable rating for service-connected bilateral hearing loss and in excess of 10 percent on or after February 26, 2013 is denied. 


REMAND

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §, 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss rated as noncompensable from September 2007, and 10 percent disabling from February 2013.  Hence, the Board finds that the Veteran does not meet the schedular requirement for the award of a TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

Nevertheless, where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), TDIU may be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b).  However, the Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication. See 38 C.F.R. § 4.16 (b) (2014); Barringer v. Peake, 22 Vet. App. 242   (2008).  If, and only if, the Director of the Compensation Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the issue on its merits.

Here, the record reflects that the Veteran stopped working as a truck driver in September 2008 after his commercial driver's license was revoked.  See August 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability; see also November 2016 VA examination reports for ear and heart conditions.  In response to the February 2017 Supplemental Statement of the Case (SSOC), the Veteran contends that "FMCRS [(Federal Motor Carrier Safety Administration)] does not permit CDL [(commercial driver's license)] operators to use anti-depressants and drive safely."  Accordingly, he contends that his service-connected PTSD, and the medication that he uses to treat that condition, precludes him from securing or following substantially gainful employment.  The Board further notes that the record reflects that the Veteran reported a 30-plus year history as a truck driver and high school education.  

Given the foregoing, the issue of the Veteran's entitlement to a TDIU is referred to the Director of the Compensation Service for adjudication.  

Accordingly, the case is remanded for the following action:

1. Refer the issue of entitlement to a TDIU to the Director of Compensation Service for consideration of assignment of an extraschedular rating for TDIU pursuant to 38 C.F.R. § 4.16 (b). 

Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU. 

2. Readjudicate the claim. If any benefit sought on appeal remains denied, then a fully responsive SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

 The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


